Opinion issued April 30, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00106-CV
                             ———————————
                         IN RE ROBERT PINA, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Robert Pina, has filed a petition for writ of mandamus challenging

the trial court’s January 28, 2013 order transferring venue of the underlying case1

from Harris County to Brazos County. Pina contends that the trial court abused its

discretion in granting the motion to transfer venue of the real party in interest, Den-

Dol, Incorporated.

1
      The underlying case is Pina v. Den-Dol, Inc., No. 2012-55901, in the 125th
      District Court of Harris County, Texas, the Honorable Kyle Carter presiding.
      We deny the petition and all pending motions.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                        2